NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2655-19

THERESA C. GRABOWSKI,

          Plaintiff-Appellant,

v.

WILLIAM BASKAY and
AMANDA CARLSON
BASKAY, individually,
jointly, severally and/or
in the alternative,

     Defendants-Respondents.
__________________________

                   Argued June 22, 2021 – Decided July 9, 2021

                   Before Judges Yannotti and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Docket No. L-0736-19.

                   Andrew T. Cupit argued the cause for appellant.

                   Ted M. Rosenberg argued the cause for respondent
                   William Baskay (Ted M. Rosenberg and Robert M.
                   Rosenberg, on the brief).
             Daniel L. Mellor argued the cause for respondent Estate
             of Amanda Carlson Baskay (Kulzer & DiPadova,
             attorneys; Robert W. Williams and Daniel L. Mellor,
             on the brief).

PER CURIAM

       In this action for the collection of attorney's fees, plaintiff Theresa C.

Grabowski, Esq. appeals from the Law Division's order granting defendants

William Baskay's and Amanda Baskay's 1 motions for summary judgment and

dismissing Grabowski's complaint as barred by the six-year statute of limitations

for such actions. 2 Having carefully reviewed this matter, we conclude that

summary judgment was inappropriate in this case because there were genuine

questions of material fact that could not be resolved on the disputed motion

record. Therefore, we reverse and remand for further proceedings.

       Defendants owned a house that was damaged in a lightning storm in

August 2007.     Their insurance company declined to pay all of the costs

associated with the damage. Defendants retained Grabowski to bring an action

against the insurance company to recover these costs. In May 2009, Grabowski

filed a sixteen-count complaint against the insurance company, and alleged a


1
  Because defendants share the same surname, we refer to them individually by
their first names and collectively as defendants to avoid confusion.
2
    N.J.S.A. 2A:14-1.
                                                                           A-2655-19
                                        2
number of different causes of action, including breach of contract and violation

of the Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -195. Among other

things, defendants sought punitive damages, counsel fees, and costs.

      The parties signed, but did not date, a written retainer agreement. Of

particular relevance to the current dispute, this agreement included a provision

that stated:

               This firm's duties end upon entry of a Final Judgment
               or Order by the Court, or, if litigation is not pending,
               upon completion of the duties assigned or for any of the
               reasons for withdrawal stated in [the agreement]. This
               agreement will apply only to work to be performed by
               this firm at the trial level. Motions for reconsideration
               or to enforce a Judgment or Order, while made to the
               trial court, are considered to be beyond the scope of the
               work to be performed by this firm at the trial level. If,
               after completion of the matter at the trial level, either
               you or the opposing party appeals the result, a new
               retainer agreement will be drawn which will set forth
               our agreement with respect to the retention of this firm
               on appeal.

      Following motion practice, the trial court dismissed defendants' CFA and

punitive damages claims. After a multi-day trial, a jury returned a verdict in

favor of defendants and against the insurer in the amount of $9025. The trial

court entered a judgment confirming this verdict on August 25, 2011. On




                                                                           A-2655-19
                                          3
October 20, 2011, the court awarded defendants $750 in counsel fees and a $500

witness fee.3

        The parties' accounts of what happened next are dramatically different.

Grabowski claims that as she was leaving the courthouse with defendants

following the jury's verdict, they asked her to pursue an appeal seeking to

overturn the trial court's dismissal of their claims for damages under the CFA,

punitive damages, and additional counsel fees and costs. Grabowski alleged she

agreed to represent defendants on appeal, and further consented to continue

representing them at no additional charge. 4 Grabowski alleged she did not insist

that the parties execute a new retainer agreement because she would not be

charging defendants any additional fees.

        William and Amanda disputed Grabowski's assertions in the certifications

they submitted in support of their summary judgment motions. William stated

that Grabowski was "only retained for work at the trial court level" as set forth

in the retainer agreement. He acknowledged that "Grabowski filed an appeal

from the trial court order dismissing [defendants'] claims under the CFA" and


3
    The parties have not provided us with copies of these orders.
4
  Grabowski asserted that throughout the trial, defendants had paid her little, if
anything, toward their accumulating legal fees.


                                                                            A-2655-19
                                         4
told defendants "that she would not charge any fee for her professional services

related to the appeal." However, he and Amanda did not sign a new retainer

agreement concerning the appeal.

       In a later certification, William stated that he "did not direct . . . Grabowski

to file an appeal. She did so on her own." He also alleged he never "ratif[ied]

the filing of the appeal."

       In her certification, Amanda stated that defendants "never hired

[Grabowski] to pursue any appeal of the insurance case" and that Grabowski

decided on her "own . . . to appeal the insurance case." Amanda also claimed

that Grabowski told defendants she "would be funding the costs of the app eal

out of her own funds." In a subsequent certification, Amanda stated she "never

asked [Grabowski] to pursue an appeal."

       Grabowski filed a notice of appeal on defendants' behalf on September 26,

2011.5 The insurer then filed a cross-appeal, challenging the jury's verdict in

defendants' favor and the trial court's award of counsel and witness fees.6

Allegedly with defendants' permission, Grabowski used the money awarded to




5
    Docket No. A-0411-11.
6
    Docket No. A-1403-11.
                                                                                A-2655-19
                                           5
defendants in the judgment, that had been placed in her escrow account, to obtain

some of the transcripts needed for the appeal.

      On December 20, 2011, Grabowski sent an email to defendants telling

them that she "need[ed] to hear from [them] regarding payment" of her

outstanding legal fees. Less than two hours later, William sent an email to

Grabowski that began, "As it stands now there is to be no appeal." William then

complained that Grabowski had told defendants the escrowed judgment funds

were sufficient to pay for all of the transcripts, but now wanted an additional

$5000 to cover this expense. William also asked Grabowski to forward him an

itemized bill listing her fees so he could determine a payment schedule. William

stated in a certification that by telling Grabowski, "[a]s it stands now there is to

be no appeal," he wanted her to terminate the appeal.

      The next day, however, Grabowski replied to William's email by advising

him that "[t]he appeal has already been filed – which you knew, approved of and

agreed to throughout (since the adverse rulings). As you know, the app eal was

filed back in September, as I forwarded copies of it to you." She also informed

William that she did not need an additional $5000 for the transcripts.

      William did not reply to this email, and Grabowski continued to represent

defendants in the appeal and cross-appeal. Neither William nor Amanda ever


                                                                              A-2655-19
                                         6
specifically told Grabowski to end her efforts or dismiss the appeal she filed on

their behalf.

      In defendants' appeal, Grabowski filed a merits brief on October 9, 2012,

and a reply brief to the insurer's brief on November 19, 2012. Grabowski filed

a responding brief in the insurer's cross-appeal on July 6, 2012.

      In November 2012, defendants separated and began divorce proceedings.

The record contains two letters that William's divorce attorney sent to

Grabowski asking about the pending appeals and defendants' outstanding legal

fees because these issues might have an impact upon the equitable distribution

of defendants' assets.

      On April 23, 2014, this court consolidated the two appeals and issued its

decision. Baskay v. Franklin Mut. Ins. Co., Nos. A-0441-11 and A-1403-11

(App. Div. Apr. 23, 2014). For the reasons set forth in that opinion, this court

affirmed the trial court's dismissal of defendants' CFA and punitive damages

claims, and reversed the order granting counsel and witness fees to defendants.

(slip op. at 1).

      The following month, defendants obtained a Dual Judgment of Divorce in

their dissolution action. This judgment contained a provision stating that the

parties were aware that Grabowski had asserted they owed her between $40,000


                                                                           A-2655-19
                                        7
and $60,000 in legal fees and that, if she attempted to collect this debt, they

would "take it to fee arbitration."

      William thereafter filed an ethics complaint against Grabowski.7           In

connection with that proceeding, Grabowski asserted she obtained a certification

from Amanda that is dated February 16, 2016. Grabowski alleged that Amanda

signed this certification in her presence. The certification stated that "[e]ach

and every one of William's claims against [Grabowski] is simply untrue and part

of his efforts to harm me and everyone close to me. Simply put – neither

William or [sic] I have any basis to make any claim against [Grabowski]." The

certification also confirmed Grabowski's account of defendants' asking her to

file the appeal on their behalf following the jury's verdict.

      In a certification filed in connection with her summary judgment motion

in this case, Amanda claimed she had never seen the February 16, 2016

certification before. Amanda stated that she "reviewed the signature on this

document and d[id] not believe this [was her] signature." Amanda speculated




7
  The outcome of the ethics proceeding is not clear from the record. Grabowski
asserted in a certification that William's claims against her were "malicious" and
"false." In a responding certification, William stated that his complaint "was
not determined to be 'baseless[,]'" but that the report issued in the matter was
"confidential and cannot be publicly disseminated."
                                                                            A-2655-19
                                         8
that Grabowski "gave this document to [Amanda's] mother and that [her] mother

signed [Amanda's] name on the document without [her] knowledge or consent." 8

      On April 6, 2019, Grabowski filed a complaint against defendants in the

Law Division, seeking to recover attorney's fees "in excess of $126,678" for her

representation of them in their action against their insurance company.

Defendants filed separate answers to the complaint and both raised the six-year

statute of limitations as an affirmative defense.

      There was no written discovery conducted by the parties and none of the

parties were deposed. Therefore, the parties' conflicting factual claims were not

subjected to cross-examination.

      Soon after submitting their answers to the complaint, defendants filed

motions for summary judgment, and primarily argued that Grabowski's claim

was barred by the statute of limitations. Grabowski filed a cross-motion for

summary judgment.

      As set forth above, the facts of this case are disputed and far from settled.

However, the law applicable to the statute of limitations in attorney fee

collection actions is not.



8
  Amanda died during the pendency of the present appeal and her estate was
substituted into the case in July 2020.
                                                                             A-2655-19
                                        9
      N.J.S.A. 2A:14-1 requires that a claim for breach of contract be filed

within six years from the date the cause of action accrues. However, "[a]

contract for legal services is not like other contracts." Estate of Pinter by Pinter

v. McGee, 293 N.J. Super. 119, 128 (App. Div. 1996) (quoting Cohen v. Radio-

Electronics Officers Union, Dist. 3, 275 N.J. Super. 241, 259 (App. Div. 1994)).

      In Pellettieri, Rabstein & Altman v. Protopapas, we explained that because

of "the unique and special relationship between an attorney and a client, ordinary

contract principles governing agreements between parties must give way to the

higher ethical and professional standards enunciated by our Supreme Court."

383 N.J. Super. 142, 150 (App. Div. 2006) (quoting Estate of Pinter by Pinter,

293 N.J. Super. at 128).       In Protopapas, which governs this attorney-fee

collection matter, we set forth a bright line rule that a cause of action accrues

for unpaid counsel fees between an attorney and client "when the services are

concluded or [the] attorney-client relationship is ended, whichever occurs first."

Id. at 145.

      In this case, defendants each took the position that Grabowki's cause of

action for the collection of her fees accrued no later than December 20, 2011.

By that time, a final judgment had been entered in their favor in the trial court

litigation against their insurance company and the trial court had awarded them


                                                                              A-2655-19
                                        10
nominal attorney's and witness fees. As noted above, the retainer agreement

between defendants and Grabowski stated her duties would "end upon entry of

a Final Judgment or Order by the Court . . . ."

      While admittedly aware that Grabowski had filed an appeal from the final

judgment, defendants asserted they never authorized her to do so and that

William instructed Grabowski to end the appellate litigation in his December

20, 2011 email. Because defendants' contract with Grabowski stated that "a new

retainer agreement [would] be drawn" in the event of an appeal, they argued

they could not continue their professional relationship with her absent such a

written agreement.

      Under Protopapas, if Grabowski's services were "concluded or [the]

attorney-client relationship [was] ended" no later than December 20, 2011, her

April 6, 2019 complaint for the collection of her fees was barred by the six -year

statute of limitations. Protopapas, 383 N.J. Super. at 145. Therefore, defendants

sought summary judgment in their favor.

      In response, Grabowski argued that she continued to represent defendants

after the jury returned its verdict in the trial court litigation in August 2011.

Grabowski asserted that defendants asked her to appeal the jury's decision as

they left the courthouse and she agreed to do so. Grabowski stated there was no


                                                                            A-2655-19
                                       11
need for a new retainer agreement because she was not going to charge

defendants any additional fees for her work on the appeal and, with defendants'

permission, she planned to use the jury award to pay for the costs of the

transcripts. Grabowski's factual assertions on these points were corroborated by

Amanda's February 16, 2016 certification, although Amanda later claimed she

had never seen that document before.

        Grabowski filed a notice of appeal on defendants' behalf and also

represented them when their insurance company filed a cross-appeal against

them.    Grabowski asserted she kept both defendants fully apprised of the

progress of the case.

        When she received William's December 20, 2011 email, Grabowski did

not interpret it as an instruction to terminate the appeal or to cease defending

defendants in the cross-appeal. As she noted in her December 21, 2011 reply

email to William, the appeal had already been filed and, therefore, his statement

that "[a]s it stands now there is to be no appeal" made no sense.

        Thereafter, Grabowski continued to represent defendants in the appeals

and, after they separated, was in contact with their attorneys concerning the

status of those matters. Both appeals were concluded when we issued our

opinion in the consolidated cases on April 23, 2014. Based upon Protopapas,


                                                                           A-2655-19
                                       12
Grabowski argued that if her "services . . . concluded or [the] attorney-client

relationship . . . ended" on April 23, 2014, her April 6, 2019 complaint was filed

before the expiration of the six-year statute of limitations. Protopapas, 383 N.J.

Super. at 145.

      Following oral argument, the trial court granted defendants' motions for

summary judgment and denied Grabowski's cross-motion.              In its written

statement of reasons, the court did not address the parties' divergent factual

presentations and, instead, focused entirely upon their retainer agreement.

Because the agreement stated "that the matter for which [Grabowski] was

retained concluded upon the entry of Final Judgment or Order," the court found

Grabowski's services and the attorney-client relationship ended in September

2011 when the final judgment was entered. 9 Therefore, the court found that

Grabowski's April 6, 2019 complaint was barred by the statute of limitations.

      The   trial   court   subsequently    denied   Grabowski's    motion      for

reconsideration. This appeal followed.

      On appeal, Grabowski contends the trial court erred by granting summary

judgment to defendants because the many unresolved factual issues surrounding



9
    As noted above, the trial court entered its final judgment in defendants'
litigation against their insurer on August 25, 2011.
                                                                             A-2655-19
                                       13
the date on which her cause of action accrued prevented the case from being

resolved in this manner. We agree.

      In deciding motions for summary judgment, like the trial court, we review

"the competent evidential materials submitted by the parties to identify whether

there are genuine issues of material fact and, if not, whether the moving party is

entitled to summary judgment as a matter of law." Bhagat v. Bhagat, 217 N.J.

22, 38 (2014); R. 4:46-2. Summary judgment should be denied unless the

moving party's right to judgment is so clear that there is no room for controversy.

Akhtar v. JDN Props. at Florham Park, L.L.C., 439 N.J. Super. 391, 399 (App.

Div. 2015). This means summary judgment should be granted only "when the

evidence 'is so one-sided that one party must prevail as a matter of law.'" Brill

v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

      The court's function is not to weigh the evidence to determine the final

outcome, but only to decide if a material dispute of fact exists. Suarez v. E. Int'l

Coll., 428 N.J. Super. 10, 27 (App. Div. 2012). It is not the judge's role to assess

credibility or determine the truth of the evidence, DeWees v. RCN Corp., 380

N.J. Super. 511, 522 (App. Div. 2005), or to examine whether the preponderance

of the evidence weighs towards one side or the other. Mandel v.


                                                                              A-2655-19
                                        14
UBS/PaineWebber, Inc., 373 N.J. Super. 55, 71 (App. Div. 2004). A motion

judge may not abrogate the jury's exclusive role as the finder of fact. Suarez,

428 N.J. Super. at 27. In addition, we owe no special deference to the motion

judge's legal analysis. RSI Bank v. Providence Mut. Fire Ins. Co., 234 N.J. 459,

472 (2018).

      Applying these principles, we are constrained to conclude that the trial

court erred by granting summary judgment to defendants in the face of the many

genuine issues of material fact that permeated the motion record. As the court

found, the parties' retainer agreement did state that Grabowski's "duties end

upon entry of a Final Judgment or Order by the Court" and "appl[ied] only to

work to be performed by [her] at the trial level."

      However, Grabowski presented evidence which, if found to be credible,

clearly supported her contention that the moment the trial ended with the jury's

verdict, defendants asked her to continue to represent them in an appeal from

that verdict. This evidence included her own certification describing the parties'

arrangement concerning the appeal; her December 21, 2011 email to William

telling him the appeal had already been filed; her communications with

William's attorney during defendants' divorce litigation; and Amanda's February

16, 2016 certification.


                                                                            A-2655-19
                                       15
      To be sure, defendants submitted evidence of their own disputing

Grabowski's factual contentions on this point. In their certifications, William

and Amanda alleged they: never authorized Grabowski to file an appeal on their

behalf; told her there was to be no appeal; and were never informed of the status

of either the appeal or the insurer's cross-appeal. Amanda also disputed that she

signed or even saw the February 16, 2016 certification before Grabowski

submitted it to the trial court.

      However, these factual issues could not be resolved on the basis of the

parties' competing certifications and briefing. When, as here, the determination

of material disputed facts depends primarily on credibility evaluations, summary

judgment should not be granted. Petersen v. Twp. of Raritan, 418 N.J. Super.

125, 132 (App. Div. 2011).

      The provision in the parties' retainer agreement that "a new retainer

agreement will be drawn" if defendants or their insurer filed an appeal does not

change this result. Grabowski asserts the parties decided that a new written

agreement was unnecessary because she was not going to charge defendants any

additional fees for handling either their appeal or the cross-appeal filed by the

insurer. If Grabowski's factual assertions on this point are credible, nothing in




                                                                           A-2655-19
                                      16
the parties' retainer agreement prevented them from altering or waiving this

provision.

      Moreover, it is well settled that an attorney-client relationship can be

found without a written agreement and even when the attorney does not bill for

the services provided. Herbert v. Haytaian, 292 N.J. Super. 426, 436 (App. Div.

1996).       It can be established by inference or inferred from conduct

demonstrating the performance of legal services. In re Palmieri, 76 N.J. 51, 58-

59 (1978).     Thus, the absence of a written agreement between the parties

concerning Grabowski's work before the Appellate Division did not support the

trial court's decision granting defendants' summary judgment motions in the face

of the conflicting factual assertions presented in this matter.

      We also reject defendants' argument that Grabowski's representation

ended on December 20, 2011 when he sent her the email stating that "[a]s it

stands now there is to be no appeal." This email is hardly an unambiguous

statement that Williams intended to terminate Grabowski's services. Indeed,

when Grabowski informed him the next day that the appeal had already been

filed, William failed to respond. Instead, Grabowski proceeded to file briefs in

both defendants' appeal and the insurer's cross-appeal, and kept William's

attorney advised of the status of these matters because of their relevance to the


                                                                           A-2655-19
                                       17
questions of equitable distribution presented in defendants' divorce litigation.

At no point did William or either of the parties' attorneys instruct Grabowski to

bow out of the appeals.

        Again, the exchange of emails between William and Grabowski in

December 2011 concerning the status of the appellate proceedings raised

conflicting factual assertions that required an evaluation of the parties'

credibility. Therefore, summary judgment should not have been granted in this

case.

        Defendants also unpersuasively argue that the appeals, even if authorized

by them, were separate matters from the trial litigation for which Grabowski

seeks to recover her fees. However, even the disputed factual record in this

matter reveals that the appeals, if actually authorized by defendants by word or

by deed, were a continuation of Grabowski's representation of them in the trial

matter.

        In sum, we are satisfied that the genuine issues of material fact described

above precluded the trial court from granting summary judgment to defendants.

Therefore, we reverse this order and remand for further proceedings. The trial

court should give the parties the opportunity to engage in discovery, including

depositions. In remanding this matter, we do not suggest a preferred result, but


                                                                             A-2655-19
                                        18
state only that the trial court should not have considered the parties' motions in

the face of the credibility issues raised by the parties' competing factual

presentations.

      On remand, the trial court should also consider the parties subsidiary

arguments including, by way of example, defendants' claim that Grabowski's

complaint should have been barred because she did not give them "pre-action

notice" of their right to seek fee arbitration as required by Rule 1:20A-6, and

Grabowski's assertion that the statute of limitations should have been equitably

tolled. The trial court did not address these contentions in its written statement

of reasons.      While we acknowledge that our review of an order granting

summary judgment is de novo, RSI Bank, 234 N.J. at 472, "our function as an

appellate court is to review the decision of the trial court, not to decide the

motion tabula rasa." Estate of Doerfler v. Fed. Ins. Co., 454 N.J. Super. 298,

302 (App. Div. 2018). Therefore, these arguments must be considered by the

trial court in the first instance on remand.

      Reversed and remanded. We do not retain jurisdiction.




                                                                            A-2655-19
                                        19